UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

May 13, 2019

Perry A. Zirkel, Ph.D., J.D.
University Professor Emeritus of Education and Law
Lehigh University
Department of Education and Human Services
111 Research Drive
Bethlehem, Pennsylvania 18015-4793
Dear Dr. Zirkel:
This letter is in response to your electronic mail (email) addressed to Lisa Pagano of the U.S.
Department of Education (Department), Office of Special Education Programs (OSEP). In that
correspondence, you asked a series of questions regarding the implementation of the Individuals
with Disabilities Education Act (IDEA) State complaint and due process hearing procedures.
Each of your questions are answered below. We apologize for the delay in providing this
response.
We note that section 607(d) of IDEA prohibits the Secretary from issuing policy letters or other
statements that establish a rule that is required for compliance with, and eligibility under, IDEA
without following the rulemaking requirements of section 553 of the Administrative Procedure
Act. Therefore, based on the requirements of IDEA section 607(e), this response is provided as
informal guidance and is not legally binding. This response represents an interpretation by the
Department of the requirements of IDEA in the context of the specific facts presented and does
not establish a policy or rule that would apply in all circumstances.
Question 1: Does the State complaint process have jurisdiction and remedial authority for tuition
reimbursement claims? If not, what is the specific scope of the express authorization for
“monetary reimbursement” in 34 C.F.R. § 300.151(b)(1)?
Response: Yes. There is nothing in the IDEA regulations that limits a State educational
agency’s (SEA’s) authority to award tuition reimbursement if the SEA determines it is an
appropriate remedy in resolving an IDEA complaint in which the SEA found the denial of
appropriate services. In Question B-10 of its Questions and Answers on IDEA Part B
Dispute Resolution Procedures,1 (hereinafter, “Q&A”), OSEP states that if there is a

1

A copy of this document is available at:
https://sites.ed.gov/idea/files/idea/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputeresolutionqafinalm
emo-7-23-13.pdf.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

finding in a State complaint that a child or group of children has been denied a free
appropriate public education (FAPE), “an SEA, pursuant to its general supervisory
authority, has broad flexibility to determine appropriate remedies to address the denial of
appropriate services to an individual child or group of children.” Accordingly, the
resolution of each State complaint is based on the specific facts and circumstances of the
complaint and an SEA has broad discretion when determining the appropriate remedy. We
also note that there is nothing in the Part B regulations that either requires or prohibits an
SEA from awarding tuition reimbursement as a remedy for a State complaint where the
SEA determines it is necessary to address the denial of appropriate services consistent with
IDEA requirements. An SEA could order tuition reimbursement in resolving an IDEA State
complaint to address the denial of appropriate services notwithstanding the requirements in
20 U.S.C. § 1412(a)(10)(C)(ii) and 34 C.F.R. § 300.148(c)-(reimbursement for private
school placement).
Question 2: Does the specific express authorization for hearing officers to address issues arising
from disciplinary changes in placement (34 C.F.R. § 300.532(a)-(b)) exclude these issues from
the jurisdiction of the State complaint process?
Response: No. The express authorization for hearing officers to hear appeals from parents of
decisions regarding disciplinary changes of placement under 34 C.F.R. §§ 300.530 and 300.531
and the manifestation determination under 34 C.F.R. § 300.530(e) would not limit an SEA’s
authority to resolve the same issues under the State complaint procedures. We also find no other
provision in IDEA and its implementing regulations that would limit the State’s authority in
resolving an IDEA State complaint on these matters. Specifically, the State complaint procedures
are available to a parent who alleges that a public agency has violated a requirement of Part B of
IDEA or the Part B regulations, and these include the disciplinary provisions in 34 C.F.R. §§
300.530-300.536.
Question 3: Do the two specifically authorized hearing officer remedies for disciplinary changes
in placement at 34 C.F.R. § 300.532(b)(2) preclude the hearing officer from alternatively, or
additionally, ordering other remedies, such as compensatory education services, for these
particular issues?
Response: No. IDEA does not preclude hearing officers conducting due process hearings under
34 C.F.R. § 300.511(a) on expedited due process complaints filed under 34 C.F.R. § 300.532(a)
from ordering relief that is appropriate to remedy the alleged violations based on the facts and
circumstances of each individual complaint. This is so even though 34 C.F.R. § 300.532(b)(2)
identifies the specific actions that a hearing officer may take in resolving an expedited due
process complaint. We note that a hearing on an expedited due process complaint is treated as an
impartial due process hearing, which is subject to the hearing decision requirements in 34
C.F.R.§ 300.513. Specifically, in matters alleging a violation (an improper manifestation
determination), a hearing officer may find that a child did not receive FAPE if the action caused
a deprivation of educational benefit. See 34 C.F.R. § 300.513(a)(2)(iii). For example, as a result
of an expedited due process complaint under 34 C.F.R. § 300.532(a), a hearing officer could
conclude that a local educational agency (LEA) improperly determined that the child’s behavior
was not a manifestation of his or her disability. The hearing officer could further conclude that
the child should not have been subjected to the disciplinary removal resulting from the improper

manifestation determination and that as a result, was denied required instruction and services. In
such circumstances, to remedy the violation, the hearing officer, in addition to returning the child
to the placement from which she or he was removed consistent with 34 C.F.R. §
300.532(b)(2)(i), could order the public agency to provide compensatory services to remedy the
loss of instruction and services to the child.
Question 4: Does the State’s required complaint procedures system have the obligation to
enforce a hearing officer’s decision that finds the district committed procedural violations that
did not result in a denial [of] FAPE and the hearing decision orders only procedural compliance
under 34 C.F.R. § 300.513(a)(3)?
Response: Yes. Under 34 C.F.R. § 300.152(c)(3), a complaint alleging a public agency’s failure
to implement a due process hearing decision must be resolved by the SEA. Further, in its Q&A,
OSEP addressed the SEA’s responsibility after a due process hearing is issued. See Question C26. The SEA, pursuant to its general supervisory responsibility under 34 C.F.R. §§ 300.149 and
300.600 must ensure that a hearing officer’s decision is implemented in a timely manner, unless
either party appeals the decision. This is true even if the hearing officer’s decision includes only
actions to ensure procedural violations do not recur and no child-specific action is ordered. An
SEA should review hearing officer determinations as part of its oversight of the State’s IDEA
due process system. Such a review can help the SEA identify hearing officer training needs,
inform the State’s monitoring of its LEAs, and detect LEA training and technical assistance
needs.
If you have any further questions, please do not hesitate to contact Ms. Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Programs

